In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1209 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

KEYCIE A. STREET, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 2:15‐CR‐228‐PP‐3 — Pamela Pepper, Judge. 
                     ____________________ 

    ARGUED OCTOBER 25, 2018 — DECIDED MARCH 1, 2019 
                ____________________ 

   Before ROVNER, HAMILTON, and BARRETT, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  On  October  24,  2015,  law 
enforcement oﬃcers in Pewaukee, Wisconsin were searching 
for  two  African‐American  men  who  moments  before  had 
committed an armed robbery. The robbers had been tracked 
to  the  parking  lot  of  a  nearby  Walmart  store.  An  oﬃcer 
stopped  and  questioned  appellant  Keycie  Street,  the  only 
African‐American  man  in  the  crowded  Walmart.  Street  was 
not  arrested  then,  but  during  the  stop,  he  provided 
2                                                          No. 18‐1209 

identifying information that helped lead to his later arrest for 
the robbery. 
     Street contends that the stop violated his Fourth Amend‐
ment  rights  because  he  was  stopped  based  on  just  a  hunch 
and his race and sex. We disagree. The oﬃcers stopped Street 
based on much more information than his race and sex. They 
did not carry out a dragnet that used racial profiling. Rather, 
the police had the combination of Street being where he was, 
when he was there, and one of a handful of African‐American 
men on the scene, thus fitting the description of the men who 
had  committed  an  armed  robbery  just  minutes  before.  That 
information  gave  the  oﬃcers  a  reasonable  suspicion  that 
Street may have just been involved with an armed robbery, 
thus authorizing the stop. See generally Terry v. Ohio, 392 U.S. 
1  (1968);  United  States  v. Arthur,  764  F.3d  92,  97–98  (1st  Cir. 
2014) (aﬃrming denial of motion to suppress results of Terry 
stop  in  similar  robbery  case).  We  conclude  by  addressing  a 
procedural issue that arose from the district court’s reference 
of Street’s motion to suppress to a magistrate judge for a re‐
port and recommendation under 28 U.S.C. § 636(b). The mag‐
istrate judge recommended denying the motion. The govern‐
ment did not need to file its own objection to the recommen‐
dation to argue that the motion to suppress should also be de‐
nied on another theory that the magistrate judge had rejected. 
We aﬃrm Street’s conviction. 
I.  Facts and Procedural History 
     A.  The Robbery 
   On  October  24,  2015,  a  cellular  telephone  store  in 
Pewaukee,  Wisconsin  was  robbed  at  gunpoint  by  two 
African‐American  men  wearing  black  hooded  sweatshirts. 
No. 18‐1209                                                           3

During  the  robbery,  the  lone  store  employee  managed  to 
press  a  silent  alarm.  Before  police  arrived,  the  robbers  stole 
more than thirty cellular telephones and fled in a white sport 
utility vehicle. One of the telephones they stole was equipped 
with  an  active  GPS  tracking  device.  Oﬃcers  began  tracking 
the  GPS  signal.  Approximately  five  minutes  after  law 
enforcement learned of the robbery, the signal indicated the 
stolen telephone had stopped at a nearby Walmart.  
    Oﬃcers  from  several  jurisdictions  began  arriving  at  the 
Walmart.  The  first  oﬃcers  to  arrive  spotted  a  white  SUV 
parked awkwardly to the side of the store. The oﬃcers saw, 
between  the  SUV  and  the  store  entrance,  three  African‐
American  men  walking  together  toward  the  entrance.  One 
was  wearing  a  red  parka  or  raincoat.  When  the  oﬃcers 
approached, one of the men who was not wearing red took oﬀ 
running. Both oﬃcers chased him on foot. The fleeing man, 
later identified as Demonte Oliver, was apprehended quickly. 
But  by  the  time  the  oﬃcers  returned  with  Oliver,  the  other 
two  men  had  disappeared.  The  oﬃcers  then  focused  on 
finding those two men as quickly as possible. 
    After arresting Oliver, oﬃcers approached the abandoned 
SUV. In plain view, they saw the stolen cellular telephones, 
the  cash  drawer  from  the  store,  and  a  handgun.  In  other 
words, the oﬃcers knew they were in the right place. One of‐
ficer speculated over the radio that one of the men he had seen 
might have entered the Walmart store to try to evade police. 
That  oﬃcer  also  told  Deputies  Niles  and  Knipfer  of  the 
Waukesha County Sheriﬀ’s Department of this possibility af‐
ter they arrived on the scene.  
4                                                          No. 18‐1209 

      B.  The Stop of Defendant Street 
    While  only  one  suspect  was  in  custody,  oﬃcers  worked 
with Walmart staﬀ to conduct a controlled evacuation of the 
store to try to locate the other suspects. To control the evacu‐
ation, the oﬃcers blocked all but one exit. While the prepara‐
tions were still underway, the oﬃcers organizing the evacua‐
tion learned that a second man (later identified as the getaway 
driver for the robbery) had been arrested in a nearby marsh. 
The oﬃcers continued to prepare a controlled evacuation and 
search  of  the  store.  At  that  time,  they  could  not  be  sure 
whether the two arrested men were actually the two robbers, 
nor did they know whether the two robbers had worked with 
a  getaway  driver. Also,  the  oﬃcers  had  not  yet  located  the 
third  man  whom  oﬃcers  had  first  seen  in  the  trio  walking 
away from the abandoned SUV.1  
    The oﬃcers then ordered all shoppers and employees to 
exit  the  Walmart  store.  Deputy  Niles  was  outside  the  store 
and  spotted  Keycie  Street  in  the  crowd  leaving  through  the 
single unlocked exit. Street’s clothing did not match the de‐
scription of the suspect(s) they were looking for, but he was 
the only African‐American man among the crowd who was 
not a Walmart employee. Deputy Niles suggested to his lieu‐
tenant that they stop people leaving the store for brief ques‐
tioning  before  they  lost  the  opportunity.  He  specifically 
pointed out Street as someone who should be interviewed be‐
cause he partially matched the description of the suspects and 
was  the  only  person  in  the  crowd  who  did.  The  lieutenant 
agreed and told Deputy Knipfer to stop and identify Street. 

                                                 
      1 The man in the red jacket turned out to have been a Walmart em‐

ployee, but the officers did not know that at the time. 
No. 18‐1209                                                       5

Deputy Knipfer was aware that the man they were looking for 
was described as possibly wearing red or dark clothing, but 
he also knew there was “the possibility that [a suspect] could 
have obtained diﬀerent clothing while inside the store.”  
    Deputy Knipfer approached Street and told him the oﬃc‐
ers were investigating a robbery and wanted to rule him out 
as a suspect. Street was cooperative. He gave the deputy his 
full name, date of birth, and home address. The deputy used 
that information to check for outstanding warrants. Street also 
told the deputy that friends had dropped him oﬀ at the store 
to buy a video game, which he was carrying in a Walmart bag, 
and that his friends would be back to pick him up soon. After 
finding no outstanding warrants, Deputy Knipfer told Street 
he  was  free  to  leave.  Deputy  Knipfer  then  went  inside  the 
store  to  help with the  ongoing search.  Knipfer testified that 
his entire exchange with Street took approximately ten to fif‐
teen minutes. 
    Not long after the stop of Street, oﬃcers reviewed record‐
ings  from  Walmart  security  cameras.  They  confirmed  that 
three African‐American men had exited the white SUV when 
it arrived. One of the men appeared to be Keycie Street. Oﬃc‐
ers went back to the parking lot to search for Street but could 
not find him. Oﬃcers then used the identifying information 
Deputy Knipfer obtained from the stop to obtain photographs 
of Street from the Illinois Department of Transportation and 
from an internal law enforcement database. 
    The two men who had been arrested outside the Walmart, 
Demonte  Oliver  and  Romero  Eddmonds,  admitted  their  in‐
volvement  in  the  robbery.  They  also  told  detectives  that  a 
third man they knew as “Lil Key” and “Little One” was also 
a part of the robbery but that they did not know his real name. 
6                                                        No. 18‐1209 

Oliver identified Keycie Street from his Department of Trans‐
portation photograph. Eddmonds separately identified Street 
in the photograph from the law enforcement database. An ar‐
rest  warrant  was  issued  for  Street,  who  soon  surrendered. 
Street’s DNA matched DNA on a bottle that oﬃcers recovered 
from the abandoned SUV. 
     C.  District Court Proceedings 
    Street was indicted for Hobbs Act robbery under 18 U.S.C. 
§ 1951. He moved to suppress the identifying information he 
had given to Deputy Knipfer and the additional evidence the 
police had obtained by using that information, including the 
DNA  evidence  and  the  identifications  by  Oliver  and  Edd‐
monds. The district judge referred the motion to suppress to 
Magistrate Judge Jones, who held an evidentiary hearing to 
prepare  a  report  and  recommendation.  Street  argued  that 
Deputy  Knipfer  had  stopped  him  based  on  only  a  hunch, 
without  the  reasonable  suspicion  required  by  the  Fourth 
Amendment.  Street  pointed  out  that  his  clothing  did  not 
match the suspects’ and that he was not acting suspiciously as 
he  left  the  store.  He  also  argued  that  because  the  police  al‐
ready had two suspects in custody, they had no reason to be‐
lieve  there  was  a  third  suspect  involved  in  the  robbery  and 
thus had no reason to continue the investigation when they 
stopped him. Street contended that the oﬃcers stopped him 
only because his race and sex matched the description of the 
suspects, which he argued was not enough to justify an inves‐
tigatory stop.  
   The magistrate judge agreed that the oﬃcers did not have 
reasonable  suspicion  to  stop  Street  because  the  stop  was 
based on only a “hunch” that if a third person had been in‐
volved in the robbery, he would also have been an African‐
No. 18‐1209                                                                  7

American man. The magistrate judge recommended the mo‐
tion  to  suppress  be  denied,  though,  on  the  ground  that  the 
evidence used to prosecute Street was too attenuated from the 
constitutional  violation  to  justify  suppression  and  that  the 
stop was made in good faith.2 
    Street then filed an objection to the magistrate judge’s rec‐
ommendation. The government did not file its own objection, 
but its response to Street’s objection argued that the stop was 
legal.  District  Judge  Pepper  adopted  the  magistrate  judge’s 
recommendation.  The  government  then  asked  the  district 
judge to reconsider whether the oﬃcers had reasonable sus‐
picion  to  stop  Street.  The  judge  denied  that  motion.  Street 
then entered a guilty plea on the condition that he could re‐
voke the plea if he successfully appealed the denial of his mo‐
tion to suppress. 
II.  Analysis 
   Street argues on appeal that the district court erred by ap‐
plying  the  attenuation  doctrine  to  deny  his  motion  to  sup‐
press. He also argues that the government waived the argu‐
ment that the stop was constitutional because it did not file its 
own objection to the magistrate judge’s recommendation. We 
explain first why the stop of Street was based on reasonable 
suspicion and thus constitutional, without reaching the atten‐
uation theory. We then explain briefly why the government 
did not need to file its own objection to the magistrate judge’s 
recommendation in its favor.  

                                                 
     2 The magistrate judge also found in the alternative that the evidence 

should not be suppressed because the discovery of Street’s identity was 
inevitable.  The  government  has  not  pressed  this  rationale  on appeal, so 
we do not consider it.  
8                                                         No. 18‐1209 

     A. The Terry Stop of Defendant Street  
    The Fourth Amendment prohibits unreasonable searches 
and seizures. If Deputy Knipfer had constitutional authority 
to stop and question Street, it was on the strength of Terry v. 
Ohio, 392 U.S. 1 (1968). While this stop was peaceful and co‐
operative, it was not consensual. An investigative stop under 
Terry imposes a substantial intrusion on a person’s liberty and 
dignity. Terry stops cannot be made lightly. “[W]henever a po‐
lice oﬃcer accosts an individual and restrains his freedom to 
walk away, he has ‘seized’ that person. * * * It is a serious in‐
trusion  upon  the  sanctity  of  the  person,  which  may  inflict 
great indignity and arouse strong resentment, and it is not to 
be undertaken lightly.” Id. at 16−17; see also United States v. 
Lopez, 907 F.3d 472, 478 (7th Cir. 2018) (“With the authority to 
stop comes the authority to require the subject to submit to 
the stop, and to use reasonable force to make him submit.”). 
    To  seize  a  person  for  a  brief  investigatory  Terry  stop,  an 
oﬃcer must “have reasonable suspicion based on articulable 
facts  that  a  crime  is  about  to  be  or  has  been  committed.” 
United States v. Carlisle, 614 F.3d 750, 754 (7th Cir. 2010). Rea‐
sonable suspicion requires “more than a hunch but less than 
probable  cause.”  United  States  v.  Williams,  731  F.3d  678,  683 
(7th Cir. 2013), quoting Jewett v. Anders, 521 F.3d 818, 823 (7th 
Cir. 2008). The suspicion “must be based on specific, articula‐
ble  facts  which,  judged  in  light  of  the  oﬃcers’  experience, 
would  justify  the  intrusion.”  United  States  v.  Marrocco,  578 
F.3d 627, 633 (7th Cir. 2009); see also Terry, 392 U.S. at 21 (“in 
justifying  the  particular  intrusion  the  police  oﬃcer  must  be 
able to point to specific and articulable facts which, taken to‐
gether  with  rational  inferences  from  those  facts,  reasonably 
warrant that intrusion”).  
No. 18‐1209                                                          9

    To  determine  whether  a  Terry  stop  was  reasonable,  we 
“must consider the totality of circumstances known to the of‐
ficer at the time of the stop.” United States v. Quinn, 83 F.3d 
917,  921 (7th Cir. 1996). If the stop was unreasonable under 
this standard, “unless one of various exceptions applies, ex‐
clusion  will  run  not  only  to  the  unconstitutionally  obtained 
evidence, but also to the fruits of that evidence—the so‐called 
fruit of the poisonous tree.” United States v. Conrad, 673 F.3d 
728, 732 (7th Cir. 2012).  
    The district court held that the oﬃcers lacked reasonable 
suspicion to stop Street and thus violated the Fourth Amend‐
ment. However, the district court denied the motion to sup‐
press  on  the  grounds  that  the  attenuation  doctrine  applied. 
That  doctrine  allows  a  court  to  deny  a  motion  to  suppress 
when the causal connection between the constitutional viola‐
tion  and  the  evidence  obtained  is  remote  or  suppression 
would  not  serve  the  interest  protected  by  the  constitutional 
guarantee. Hudson v. Michigan, 547 U.S. 586, 593 (2006) (viola‐
tion of knock‐and‐announce rule in executing search warrant 
did not require suppression of evidence seized); United States 
v. Carter, 573 F.3d 418, 422 (7th Cir. 2009) (“the exclusionary 
rule should not apply when the causal connection between il‐
legal  police  conduct  and  the  procurement  of  evidence  is 
‘so attenuated as to dissipate the taint’ of the illegal action”), 
quoting United States v. Fazio, 914 F.2d 950, 957 (7th Cir. 1990). 
    On  appeal,  Street  argues  that  the  district  court  erred  by 
applying the attenuation doctrine. The government contends 
the  doctrine  should  apply  but  need  not  be  relied  upon  be‐
cause the oﬃcers had reasonable suspicion to make the stop 
in the first place. “When reviewing a district court’s decision 
on a motion to suppress, we review findings of historical fact 
10                                                         No. 18‐1209 

for clear error and conclusions of law (as well as mixed ques‐
tions  of  law  and  fact,  such  as  determinations  of  reasonable 
suspicion) de novo.” United States v. Ruiz, 785 F.3d 1134, 1140–
41  (7th  Cir.  2015);  Ornelas  v.  United  States,  517  U.S.  690,  699 
(1996). 
    Street contends the oﬃcers stopped him solely because his 
race and sex matched those of the two robbers. He argues that 
Deputy  Knipfer  stopped  him  on  the  mere  hunch  that,  if  a 
third person had been involved, he would also have been an 
African‐American man. Street’s general point about race and 
sex is well taken, but we conclude it does not apply to his case. 
The record does not support his attempt to have us view this 
stop in such isolation. 
    When considering whether an oﬃcer had reasonable sus‐
picion for a Terry stop, we “look at the totality of the circum‐
stances of each case to see whether the detaining oﬃcer has a 
‘particularized  and  objective  basis’  for  suspecting  legal 
wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273 (2002). 
This  approach  recognizes  that  oﬃcers  may  “draw  on  their 
own experience and specialized training to make inferences 
from and deductions about the cumulative information avail‐
able to them that ‘might well elude an untrained person.’” Id., 
quoting United States v. Cortez, 449 U.S. 411, 418 (1981). 
    Terry does not authorize broad dragnets, but it also does 
not require perfection or precision. Without more, a descrip‐
tion  that applies  to  large  numbers of people will not  justify 
the seizure of a particular individual. See, e.g., United States v. 
Turner, 699 A.2d 1125, 1128–29 (D.C. 1997). This is especially 
true where the description is based primarily on race and sex, 
as important and helpful as those factors can be in describing 
a suspect. See, e.g., United States v. Foster, 891 F.3d 93, 105 (3d 
No. 18‐1209                                                        11

Cir. 2018) (vague descriptions, including race and sex, “with‐
out more, are not enough to support reasonable suspicion”); 
Brown v. City of Oneonta, 221 F.3d 329, 333–34 (2d Cir. 2000) 
(“a description of race and gender alone will rarely provide 
reasonable  suspicion  justifying  a  police  search  or  seizure”); 
United States v. Montero‐Camargo, 208 F.3d 1122, 1134 n.21 (9th 
Cir. 2000) (en banc) (acknowledging importance of “the use of 
racial or ethnic appearance as one factor relevant to reasona‐
ble suspicion or probable cause when a particular suspect has 
been  identified  as  having  a  specific  racial  or  ethnic  appear‐
ance”). The totality of circumstances, however, may provide 
additional and reasonable limits, particularly with respect to 
place and time, so as to allow a stop based on a fairly general 
description. 
    Here, the totality of the circumstances  shows reasonable 
suspicion  for  stopping  Street  to  investigate  him.  The  police 
were  searching  for  suspects  who  had  committed  an  armed 
robbery only minutes before. They had more general descrip‐
tions than was ideal. That’s not unusual when events unfold 
so  quickly.  But  a  lack  of  better,  more  detailed  descriptions 
does not mean oﬃcers must disregard the limited information 
they  do  have.  See,  e.g.,  Foster,  891  F.3d  at  104–06  (aﬃrming 
denial of motion to suppress; armed robbery suspect was de‐
scribed only as black man fleeing on foot, and police had rea‐
sonable suspicion to stop the only black man on foot in vicin‐
ity); United States v. Arthur, 764 F.3d 92, 97–98 (1st Cir. 2014) 
(aﬃrming denial of motion to suppress; armed robbery of cell 
phone store by two black men who fled on foot led to seizure 
of two black men walking away from robbed store); Turner, 
699 A.2d at 1128–30 (reversing grant of motion to suppress; 
description of suspect as black male wearing black jacket and 
blue jeans was suﬃcient to stop nearby suspect even though 
12                                                       No. 18‐1209 

description also resulted in stop of second suspect who fit de‐
scription: “we have routinely held that an imperfect descrip‐
tion, coupled  with close spatial  and  temporal  proximity be‐
tween the reported crime and seizure, justifies a Terry stop”); 
4  Wayne  R.  LaFave,  Search  &  Seizure  § 9.5(h)  at  760  (5th  ed. 
2018) (“But it cannot be said that there must always be several 
points of comparison … the most important consideration is 
whether the description is suﬃciently unique to permit a rea‐
sonable degree of selectivity from the group of all potential 
suspects.”).  
    The analysis in Arthur is especially helpful. In Arthur, two 
armed  African‐American  men  described  as  wearing  dark, 
heavy clothing robbed a telephone store and fled on foot. 764 
F.3d at 96. An oﬃcer patrolling the area was informed only of 
this  general  description  of  the  robbers.  He  drove  down  the 
street where the men were last seen and turned onto an adja‐
cent street. He saw two African‐American men walking in a 
direction that led away from the robbery. The two men were 
only an eighth of a mile from the store. They were the only 
pedestrians the oﬃcer had seen, and he spotted them approx‐
imately five minutes after the police were dispatched to the 
scene. The oﬃcer approached the men with his hand on his 
gun holster, told them he was investigating an armed robbery, 
and  ordered  them  to  show  him  their  hands.  Id.  at  97.  That 
amounted to a  seizure under the Fourth Amendment. After 
being charged with the robbery, one of the men moved to sup‐
press  the  evidence  against  him,  claiming  the  oﬃcer  lacked 
reasonable suspicion to make the stop. The district court de‐
nied the motion.  
    The First Circuit aﬃrmed, noting that the oﬃcer “had re‐
ceived a reliable, though generic, description of the number 
No. 18‐1209                                                     13

of suspects and their race, gender, clothing, and approximate 
location, as well as information about the direction in which 
they were heading.” 764 F.3d at 97. The First Circuit empha‐
sized: “Ubiquitous or vague physical descriptions or general 
locations, without more, are not enough to support reasona‐
ble suspicion.” Id. at 99. Considering the totality of the circum‐
stances, however, the court found not only that the stop was 
proper but that “a failure to stop the men and question them 
briefly would have verged on a dereliction of duty.” Id. at 98.  
    Here, as in Arthur, the order to stop Street was based on 
reasonable suspicion that went well beyond race and sex. As 
in Arthur, the oﬃcers had only limited physical descriptions 
of the suspects, but timing, location, and reliable information 
about  the  suspects’  movements  made  it  reasonable  to  stop 
Street. The oﬃcers knew the men who robbed the store were 
armed  and  had  been  described  as  African‐American.  They 
knew that the GPS in one stolen telephone had led them hot 
on the robbers’ heels to the Walmart parking lot, where they 
found the abandoned getaway car with the stolen goods, cash, 
and a gun. The first oﬃcers on the scene saw three African‐
American men walking away from that vehicle, and one of the 
men ran in response to the police. See District of Columbia v. 
Wesby, 138 S. Ct. 577, 587 (2018) (unprovoked flight upon no‐
ticing  the  police  is  certainly  suggestive  of  wrongdoing  and 
can  be  treated  as  suspicious  behavior),  quoting  Illinois  v. 
Wardlow, 528 U.S. 119, 124–25 (2000). 
    The magistrate judge and district judge focused on the fact 
that  when  Street  was  stopped,  two  men  had  already  been 
taken into custody. Street argues that the oﬃcers could only 
speculate about whether a third person had been involved in 
the robbery, let alone whether a third person would also have 
14                                                       No. 18‐1209 

been  an  African‐American  man.  We  respectfully  disagree 
with the premise of this logic. At the time Street was stopped, 
the oﬃcers could not be certain the two men they had arrested 
were  actually  the  two  robbers.  Nor  could  they  be  sure  that 
only two men were involved in the robbery. There was also 
good reason to look for the third African‐American man who 
had walked away from the getaway car. 
    To  be  clear,  oﬃcers  are  not  permitted  to  stop  a  person 
based solely on his race and sex. See Whren v. United States, 
517 U.S. 806, 813 (1996) (“the Constitution prohibits selective 
enforcement  of  the  law  based  on  considerations  such  as 
race”); Brown, 221 F.3d at 334 (“a description of race and gen‐
der alone will rarely provide reasonable suspicion justifying 
a police search or seizure”); United States v. Swindle, 407 F.3d 
562,  569–70  (2d  Cir.  2005)  (“race,  when  considered  by  itself 
and  sometimes even  in  tandem  with  other  factors,  does  not 
generate reasonable suspicion for a stop”); Montero‐Camargo, 
208  F.3d  at  1134  n.21  (9th Cir. 2000) (“a  stop based solely on 
the fact that the racial or ethnic appearance of an individual 
matches the racial or ethnic description of a specific suspect 
would not be justified”). But race and sex are basic and com‐
mon elements of descriptions of people. We do not expect of‐
ficers  to  ignore  such  defining  features.  See  United  States  v. 
Morrison, 254 F.3d 679, 682 (7th Cir. 2001) (“When police are 
searching  for  a  bank  robber  described  as  a  black  male,  it  is 
reasonable for them to be looking for a black man.”).  
    Street  was  the  only African‐American  man  in  the  crowd 
leaving the Walmart during the evacuation. His clothing did 
not fit the description from the robbery, but the oﬃcers could 
reasonably think the third man had had a chance to change 
clothes  in  the  store.  Under  all  of  these  circumstances—hot 
No. 18‐1209                                                       15

pursuit of fleeing armed robbers to the Walmart, the general 
descriptions  of  the  robbers,  the  first  oﬃcers’  observation  of 
the three men seeming to walk away from the getaway car, 
and the fact that Street seemed to be the only man leaving the 
Walmart  who  fit  the  general  descriptions—the  oﬃcers  had 
specific,  articulable  reasons  that  made  it  reasonable  to  stop 
Street to investigate.  
     If the oﬃcers had arbitrarily stopped Street on the basis of 
his race and sex, as Street contends, this would be a very dif‐
ferent case. It would be a mistake to read this decision as say‐
ing such a vague description of the robbers would be enough 
to justify a Terry stop of any African‐American man the police 
encountered. But Street was in the right place at the right time, 
as  far  as  the  police  were  concerned.  They  had  reason  to  be 
looking—there  and  then—for  another  African‐American 
man,  and  Street  was  the  only African‐American  man  in  the 
crowd leaving the store. 
   Street also argues that the stop was unreasonable because 
Deputy Knipfer did not himself have reasonable suspicion to 
make  the  stop  and  nothing  indicates  that  Deputy  Knipfer 
knew he was looking for a third suspect. Because the record 
does not show Knipfer had reasonable suspicion to make the 
stop, Street reasons, the stop was based on nothing more than 
a hunch. The collective knowledge doctrine refutes this argu‐
ment.  
    When  more  than  one  police  oﬃcer  is  involved  in  the 
reasonable‐suspicion analysis, courts consider their collective 
knowledge.  “The  collective  knowledge  doctrine  permits  an 
oﬃcer to stop, search, or arrest a suspect at the direction of 
another  oﬃcer  …  even  if  the  oﬃcer  himself  does  not  have 
firsthand  knowledge  of  facts  that  amount  to  the  necessary 
16                                                     No. 18‐1209 

level of suspicion to permit the given action.” United States v. 
Williams,  627  F.3d  247,  252–53  (7th  Cir.  2010)  (Constitution 
permits oﬃcers to stop a person based on “wanted” bulletins 
issued  by  other  law  enforcement  agencies  even  if  oﬃcer 
making  stop  lacks  personal  knowledge  of  basis),  citing 
Hensley, 469 U.S. at 232. 
    To rely on collective knowledge to support a stop, we have 
interpreted Hensley to require that “(1) the oﬃcer taking the 
action  must  act  in  objective  reliance  on  the  information  re‐
ceived,  (2)  the  oﬃcer  providing  the  information—or  the 
agency for which he works—must have facts supporting the 
level of suspicion required, and (3) the stop must be no more 
intrusive than would have been permissible for the oﬃcer re‐
questing it.” Id.; see also United States v. Wheeler, 800 F.2d 100, 
103  (7th  Cir.  1986)  (establishing  three‐part  collective 
knowledge test based on Hensley, 469 U.S. 221), overruled on 
other grounds by United States v. Sblendorio, 830 F.2d 1382 (7th 
Cir. 1987).  
    Here,  all  three  elements  were  satisfied.  First,  Deputy 
Knipfer relied on his fellow oﬃcers when he stopped Street to 
identify him. See Doran v. Eckold, 409 F.3d 958, 965 (8th Cir. 
2005) (noting “settled principle that law enforcement oﬃcers 
may  rely  on  information  provided  by  others  in  the  law  en‐
forcement community, so long as the reliance is reasonable”), 
citing Hensley, 469 U.S. at 232. Next, as discussed above, the 
oﬃcers Knipfer was working with had articulable reasons to 
stop Street. Finally, the stop was no more intrusive than one 
the requesting oﬃcers could have conducted. Deputy Knipfer 
asked Street only for his name, address, date of birth, and his 
reason for being at Walmart before running a warrant check 
and letting him go. 
No. 18‐1209                                                             17

    In sum, the totality of the circumstances known to the of‐
ficers  at  the  time  of  the  stop  rose  to  the  level  of  reasonable 
suspicion to conduct a brief investigatory stop of Street. Be‐
cause the oﬃcers had reasonable suspicion to stop Street and 
identify  him,  they  were  entitled  to  use  that  information  to 
pursue the investigation further, leading ultimately to Street’s 
arrest and conviction.  
    B. Objection by Prevailing Party? 
    Street has also argued on appeal that we should not even 
consider  the  government’s  arguments  in  favor  of  the  Terry 
stop because the government waived that contention by fail‐
ing to file its own objection to the magistrate judge’s recom‐
mendation. That recommendation was that the district judge 
find  the  stop  unconstitutional  but  deny  the  motion  to  sup‐
press based on attenuation. We disagree with this waiver ar‐
gument.  Much  as  an  appellee  is  free  to  argue  alternative 
grounds to support a judgment without filing a cross‐appeal, 
the government was free to argue diﬀerent grounds support‐
ing the same bottom‐line recommendation: denial of the mo‐
tion to suppress. 
    For  certain  pretrial  matters,  including  motions  to  sup‐
press, a district judge may “designate a magistrate judge to 
conduct hearings, including evidentiary hearings, and to sub‐
mit to a judge of the court proposed findings of fact and rec‐
ommendations for the disposition, by a judge of the court” of 
such  matters.  28  U.S.C.  §  636(b)(1)(B);  Fed.  R.  Crim.  P.  59 
(b)(1). The parties may file objections to the magistrate judge’s 
proposed findings of fact and recommendation with the dis‐
trict  court.  Fed.  R.  Crim.  P.  59(b)(2).  Failing  to  object  to  the 
recommendation  “in  accordance  with  this  rule  waives  a 
party’s right to review.” Id.; see also Video Views, Inc. v. Studio 
18                                                      No. 18‐1209 

21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986) (failing to object to 
recommendation “waives the right to appeal all issues, both 
factual and legal”). In both civil and criminal cases, requiring 
a written objection prevents parties from “’sandbagging’ the 
district judge by failing to object and then appealing.” Otto v. 
Variable Annuity Life Ins. Co., 134 F.3d 841, 854 (7th Cir. 1998), 
quoting  United  States  v.  Brown,  79  F.3d  1499,  1504  (7th  Cir. 
1996). This waiver rule is not jurisdictional, though, and we 
have recognized exceptions when enforcing it would “defeat 
the ends of justice.” Video Views 797 F.2d at 540; see also Brown, 
79 F.3d at 1505 (excusing waiver of challenge to recommenda‐
tion to deny substitution of counsel when attorney who de‐
fendant claimed was inadequate had not filed objection).  
    Rule  59(b)(2)’s  operative  language—“Failure  to  object  in 
accordance with this rule waives a party’s right to review”—
does not prevent a district judge from reviewing a recommen‐
dation on her own initiative. See Thomas v. Arn, 474 U.S. 140, 
154 (1985) (“The district judge has jurisdiction over the case at 
all times. * * * [W]hile the statute [§ 636(b)] does not require 
the judge to review an issue de novo if no objections are filed, 
it does not preclude further review by the district judge, sua 
sponte or at the request of a party, under a de novo or any other 
standard.”); United States v. Raddatz, 447 U.S. 667, 680 (1980) 
(“While the district court judge alone acts as the ultimate de‐
cisionmaker,  [§ 636(b)(1)(B)]  grants  the  judge  the  broad  dis‐
cretion to accept, reject, or modify the magistrate’s proposed 
findings.”); Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 
760 (7th Cir. 2009) (“although the district judge must make an 
independent  determination  of  a  magistrate  judge’s  order 
upon objection,  he is  not precluded from reviewing a  magis‐
trate judge’s order to which a party did not object”). The dis‐
trict judge was free to consider any issues she wished to.  
No. 18‐1209                                                         19

   The rule’s waiver language does not distinguish between 
the  prevailing party and  the losing party,  and Street  quotes 
the general language from Video Views to argue that the gov‐
ernment waived its right to review the magistrate judge’s rec‐
ommended finding that the stop violated the Fourth Amend‐
ment. We disagree. 
    The waiver rules in Rule 59(b)(2) and its civil counterpart, 
Fed. R. Civ. P. 72(b)(2), seem to come up on appeal only when 
the  party  unhappy  with  the  magistrate  judge’s  bottom‐line 
recommendation has failed to object at all or has objected on 
grounds diﬀerent from those argued on appeal. We have writ‐
ten that this rule applies to “any party” who does not object 
to  the  magistrate  judge’s  recommendations,  but  we  have 
found  no  precedent  from  our  circuit  prohibiting  prevailing 
parties from arguing on appeal a rationale that the magistrate 
judge rejected.  
    Other circuits that have addressed this issue agree that “a 
party, who substantially prevails in a magistrate judgeʹs rec‐
ommendation, does not waive the right to appeal secondary 
issues resolved against him by failing to object to the recom‐
mendation,” for such a requirement would frustrate the pur‐
pose of a waiver rule. Vanwinkle v. United States, 645 F.3d 365, 
371 (6th Cir. 2011), quoting Souter v. Jones, 395 F.3d 577, 586 
(6th Cir. 2005); see also M. v. Falmouth School Depʹt, 847 F.3d 
19, 26 (1st Cir. 2017) (prevailing party before magistrate judge 
did not waive secondary argument on appeal by failing to ob‐
ject  to  magistrate  judge’s  findings  when  district  court  was 
aware of argument); Cooper v. Taylor, 103 F.3d 366, 373 (4th Cir. 
1996) (en banc) (“Although we and the Supreme Court have 
long  held  that  the  losing  party  before  the  district  court  and 
before  a  magistrate  must  preserve  every  claim  it  intends  to 
20                                                     No. 18‐1209 

raise on appeal lest it waive those claims … we have consist‐
ently held that the prevailing party in either forum need not 
advance on appeal every error it believes was committed by 
the magistrate or court in the course of ruling in that party’s 
favor.”) (Luttig, J., concurring). 
    In the absence of more specific language in § 636(b) and 
Rule 59(b)(2), we seek guidance from the parallel (and more 
frequently  litigated)  problem  of  distinguishing  between  an 
appellee’s arguments that require a cross‐appeal and alterna‐
tive  arguments  for  aﬃrming  the  judgment  in  the  appellee’s 
favor.  
    When a prevailing party raises an alternative argument on 
appeal that was unsuccessful before the district court without 
a cross‐appeal, the appellate court must consider whether the 
argument  will  produce  the  same  outcome  as  the  district 
court’s order. United States v. Terzakis, 854 F.3d 951, 954 (7th 
Cir. 2017) (holding appellant was not required to cross‐appeal 
or to obtain certificate of appealability to reargue grounds the 
district court rejected because the theory was part of the rec‐
ord and did not propose to expand his rights under the judg‐
ment), citing Jennings v. Stephens, 135 S. Ct. 793 (2015); see also 
Deposit  Guaranty  National  Bank  v.  Roper,  445  U.S.  326,  333 
(1980) (“A party who receives all that he has sought generally 
is not aggrieved by the judgment aﬀording the relief and can‐
not appeal from it.”). 
    Rule 59(b)(2) diﬀers from the rule for cross‐appeals in that 
the objection requirement is not jurisdictional and the district 
judge can act sua sponte to review the findings of the magis‐
trate  judge.  Those  diﬀerences  do  not  favor  a  more  rigorous 
waiver rule, however. The similar rationales for and parallel 
applications  of  the  two  rules  lead  us  to  conclude  that  Rule 
No. 18‐1209                                                    21

59(b)(2) does not require the prevailing party to object to the 
reasoning of the magistrate judge if the recommendation is a 
decision in the party’s favor and the prevailing party seeks no 
more favorable relief.  
    The government thus did not waive the right to argue the 
stop was legal. Although the magistrate judge recommended 
the motion be denied on grounds the government did not be‐
lieve were strongest, the government did not need to  object 
merely  because  it  would  have  preferred  the  alternative  rea‐
sons it oﬀered for the ruling in its favor. 
   The judgment of the district court is AFFIRMED.